 

10

1]

12

13

14

15

16

17

18

19

20

21

22

Case 1:19-cv-G0496-LJO-EPG Document 9 _ Filed 66)17/19 Page 1 of 7

Michael N. Anhar

3183 Kendra Ct.

Turlock, CA, 95382-1335 ;
P: (209) 669-3909 EASTEGA PpTsiCT OF CALTROHNIA
michael.anhar@gmail.com
Plaintiff, Self-Represented

 

   

DEPUTY CLERK

UNITED STATES DISTRICT COURT
For the Eastern District of California

Fresno Division

Michael N. Anhar, Case No. 1:19-cv-00496-LJO-EPG
Plaintiff; Notice of Motion and Motion to
Screen Complaint and Authorize
v. Summons and Service
Citibank, N.A., subsidiary of bank Hearing
holding company Citigroup Inc. Date:
Time: © HEARING WAIVED/
Defendant. Ctrm.: NOT APPLICABLE
Judge:

 

 

 

TO THE HON. MAG. JUDGE ERICA P. GROSJEAN:

PLEASE TAKE NOTICE THAT pro-se IFP Plaintiff Michael N. Anhar
moves the Court to screen his Complaint under 28 U.S.C. § 1915(e)(2) and
authorize and direct summons and service accordingly. This motion is made

in the interest of justice in order to allow Mr. Anhar’s case to move forward.

Anhar v. Citibank MOT. TO SCREEN COMPL. Page 1 of 5

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 1:19-cv-d04p6-LJO-EPG Document 9 Filed 667/19 Page 2 of 7

Mr. Anhar filed his Complaint and IFP application on 04/17/19.
(ECF No. 1; 2.) The following week on 04/23/19, the Court granted IFP,

establishing that Mr. Anhar’s “complaint will be screened in due course and

Plaintiff will be served with the resulting order.” (ECF No. 4.) Mr. Anhar
continues to await that order patiently. Yet he’s also mindful that it’s been

57 days since he filed his Complaint and that under Rule 4(m), by the time
the relief requested here is granted, he’ll have perhaps far less than 33 days to
get a summons from the Clerk and then coordinate with the U.S. Marshals to
effect service on Defendant Citibank at its New York headquarters.

Mr. Anhar is further mindful that under 15 U.S.C. § 1640(e), the SOL
attached to the TILA/FCBA causes of action he alleges in his Complaint
expires within “one year from the date of the occurrence of the violation[s].”
If calculated from Citibank’s first violation (versus its most recent violation),
this SOL will expire 09/24/19, in just over three months. So if Mr. Anhar’s
Complaint effectively dies for lack of service and he’s forced to re-file, he
may be barred from brining numerous causes he alleges, fundamentally
depriving him of his right to redress. |

On 06/10/19, Mr. Anhar emailed Deputy Rooney a “‘ Status Request”
re not only his Complaint but also his two other filings currently pending
before the Court—his Motion to Use CM/ECF (filed 05/06/19, ECF No. 7)

and Request to Seal Documents (submitted 06/03/19 directly to the Court).

Anhar v. Citibank MOT. TO SCREEN COMPL. Page 2 of 5

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 1:19-cv-d04p6-LJO-EPG Document9 Filed 66/17/19 Page 3 of 7

The next day on 06/11/19, not having received a reply, Mr. Anhar followed
up with a short second email to Deputy Rooney. The next day on 06/12/19,
Deputy Rooney replied with the Court’s same-day Minute Order, which
among other things falsely accuses Mr. Anhar of contacting Deputy Rooney
“twice in 24 hours.” (ECF No. 8.) Gmail timestamps independently and

credibly prove Mr. Anhar’s first email was sent “Jun 10, 2019 at 4.50 PM”

and his second “Jun 11, 6:05 PM.” (Ex. A.) The emails are clearly separated

by more than 24 hours, consistent with widely accepted business etiquette. '

Further, Mr. Anhar’s second email, which again, he sent as a follow up
only because he didn’t receive a reply to his first email, is very brief and polite.
So it’s inexplicable and unfortunate that the Court felt it sensible to scold
Mr. Anhar by repaying his courtesy and commitment with the severe threat
that “if Plaintiff continues to contact the Courtroom Deputy via email,
Plaintiff’s email address will be blocked.”

The language used by the Court is built on a strawman that suggests
Mr. Anhar’s mere two short, civil, and well-spaced emails are somehow
abusive and that that implied abuse will continue if unchecked. Mr. Anhar
isn’t an impetuous child or impudent ogre. He’s a 41-year-old profoundly
considerate man who, inter alia, is a former adjunct professor, past national

research presenter, published author, owner of two prior businesses, and he’s

 

' See, e.g., Quentin Fottrell, This Is How Fast You Should Reply to Work Emails,
MarketWatch (5:24 p.m., Jun. 12, 2019), https://tinyurl.com/email-reply-etiquette.

Anhar v. Citibank MOT. TO SCREEN COMPL. Page 3 of 5

 

 

 
 

10

11

12

13

14

15

16

17

18

19

20

2]

22

 

Case 1:19-cv-@0496-LJO-EPG Document9 Filed 66)17/19 Page 4 of 7

been a long-term but unpaid patient advocate and caregiver for numerous
family members. He’s gone to painstaking lengths to meet or exceed the
expectations of the federal court system and has done nothing to justify the
Court’s threatening to deprive him of the right to contact the Deputy on fear
of being banned, which on its face is absurd and overreactive.

Ultimately, the Court’s Minute Order, and seemingly the mentality
behind it, is hostile and chilling. Mr. Anhar wonders what egregious thing
he’s done to earn the Court’s misplaced contempt, as the record shows he’s
done no such thing. He questions how fitting it is for the Court to make a
false accusation against him and to threaten to silence him—a pro-se litigant |
to boot, particularly in the context of Canon 3(A)(3) of the Code of Conduct
for United States Judges, and Rule 4(a)(2)(B) of the Rules for Judicial-
Conduct and Judicial-Disability Proceedings, as published in the judicial
misconduct section of the Ninth Circuit’s website.”

If the Court’s goal was simply to tell Mr. Anhar that his inquiry is |
appropriately addressed not via email to Deputy Rooney but via filings with
the Clerk, then it could/should have said just that, without publicly imbruing
his character and creating the appearance of judicial bias. And now that he’s

spoken up, would Mr. Anhar be wise to fear more dressings down? Is the

Court now prejudiced against him? Will the Court retaliate or be punitive?

 

2 See https://www.ca9.uscourts.gov/content/view_jm.php?pk_id=0000000920.

Anhar v. Citibank MOT. TO SCREEN COMPL. Page 4 of 5

 
 

10

i]

12

13

14

15

16

17

18

19

20

21

22

 

Case 1:19-cv-(0496-LJO-EPG Document9 Filed @6)17/19 Page 5 of 7

Mr. Anhar is aware of “the impacted nature of the civil case docket.”?
But he’s determined—through sheer tenacity and diligence, if nothing else—
to avoid falling pray to the impending “inaccessibility to the Federal Courts
by the more than 8 million people who reside within the Eastern District.”*
Thus, Mr. Anhar asks the Court for its prompt and favorable screening of his
Complaint, allowing his case to move forward by authorizing and directing
the Clerk to issue summons and the U.S. Marshals to serve process.
Likewise, Mr. Anhar patiently continues to await the Court’s order on his
Motion to Use CM/ECF, as well as his Request to Seal Documents. And if
he must, Mr. Anhar prays for the Court to be merciful, for its good graces to
shine upon him, and for its whims to be just and favorable while it “faithfully
and impartially discharge[s] and perform[s] all the duties.incumbent upon

[it] ... under the Constitution and laws of the United States.”°

“Wen Pt

 

Dated: June 13, 2019 MICHAEL N. ANHAR
Plaintiff, Self-Represented

 

3 Erica P. Grosjean, Standard Procedures for U.S. Magistrate Judge Erica P. Grosjean 2,
https://tinyurl.com/epg-standard-procedures

* Lawrence J. O’Neill et al., An Important Letter to Congress from the Judges of the Eastern
District of California Regarding Our Caseload Crisis 1, https://tinyurl.com/caseload-crisis
528 U.S.C. § 453

Anhar v. Citibank MOT. TO SCREEN COMPL. ~ Page 5 of 5

 

 
 

Case 1:19-cv-(0496-LJO-EPG Document9 Filed @6)17/19 Page 6 of 7

Exhibit A

 
 

6/12/2019 Gmail - Re: Status Request (1:19-cv-00496-1..10-EPG) Exhibit A (1 of 1
Case 1:19-cv-04p 6-LJO-EPG Document9 Filed Q6h7/19 Page 7 oF t ( )

M Gmail Michael Anhar <michael.anhar@gmail.com>

 

Re: Status Request (1:19-cv-00496-LJO-EPG)

1 message

 

Michael Anhar <michael.anhar@gmail.com> Tue, Jun 11, 2019 at 6:05 PM
To: mrooney@caed.uscourts.gov

Hello Ms. Rooney:
Just reaching out again. Thank you.

Looking forward,

Michael N. Anhar

3183 Kendra Ct.

Turlock, CA, 95382-1335
P: (209) 669-3909
michael.anhar@gmail.com
Plaintiff, Self-Represented

On Mon, Jun 10, 2019 at 4:50 PM Michael Anhar <michael.anhar@gmail.com> wrote:
Hello Ms. Rooney:

I'm the pro-se IFP plaintiff in the above-referenced case. | currently have pending before the Court my
Verified Civil Complaint (ECF No. 1), Motion to Use CM/ECF (ECF No. 7), and Request to Seal Documents
(submitted to Mag. Judge Grosjean's proposed orders email box). The issue is that | haven't received an
order on any of these papers. Of course, the most pressing is my complaint, which the Court has yet to
screen under 28 U.S.C. § 1915(e)(2). (See ECF No. 4.)

| realize the civil docket is impacted, but under Rule 4(m), as of this email, my complaint remains viable for
only 36 more days. That's all the time | have left to get the judge's order allowing my case to proceed, as
well as her authorization to the Clerk to issue summons and her authorization to the U.S. Marshals to
serve process accordingly. Besides, if my complaint “expires” and I'm forced to refile, I'll be coming up

_ against an SOL in the next three months or so on my causes of action, which would fundamentally deprive
me of my right to redress under federal law. (See 15 U.S.C. § 1640(e).)

. Please provide some insight and guidance here.

Looking forward,

Michael N. Anhar

3183 Kendra Ct.

Turlock, CA, 95382-1335
P: (209) 669-3909
michael.anhar@gmail.com
Plaintiff, Self-Represented

https://mail.google.com/mail/u/07ik=0e204b7a01 &view=pt&search=all&permthid=thread-a %3Ar9025012523064293403%7Cmsg-a%3Ar-12033935865... 1/1

 
